Name: COMMISSION REGULATION (EC) No 125/96 of 25 January 1996 fixing the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  international trade
 Date Published: nan

 26. 1 . 96 PEN Official Journal of the European Communities No L 20/ 13 COMMISSION REGULATION (EC) No 125/96 of 25 January 1996 fixing the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty Whereas Commission Regulation (EEC) No 570/88 of 16 February 1988 on the sale of butter at reduced prices and the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs Q, as last amended by Regulation (EC) No 2931 /95, lay down that butter and cream at reduced prices should be made available to industries which manufacture certain goods ; Whereas Council Regulation (EEC) No 990/93 (8), as amended by Regulation (EC) No 1380/95 (9), prohibits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof and in Council Regulation (EC) No 281 5/95 ( l0) ; whereas account should be taken of this fact when fixing the refunds ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 2931 /95 (2), and in particular Article 17 (3) thereof, Whereas Article 17 ( 1 ) of Regulation (EEC) No 804/68 provides that the difference between prices in interna ­ tional trade for the products listed in Article 1 (a), (b), (c), (d), (e), and (g) of that Regulation and prices within the Community may be covered by an export refund ; whereas Commission Regulation (EC) No 1222/94 of 30 May 1994 laying down common implementing rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EC) No 291 5/95 (4), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in the Annex to Regulation (EEC) No 804/68 ; Whereas, in accordance with the first subparagraph of Article 4 ( 1 ) of Regulation (EC) No 1222/94, the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for each month ; Whereas Article 4 (3) of Regulation (EC) No 1222/94 provides that, when the rate of the refund is being fixed, account should be taken, where necessary, of production refunds, aids or other measures having equivalent effect applicable in all Member States in accordance with the Regulation on the common organization of the market in the product in question to the basic products listed in Annex A to that Regulation or to assimilated products ; Whereas Article 11 ( 1 ) of Regulation (EEC) No 804/68 provides for the payment of aid for Community-produced skimmed milk processed into casein if such milk and the casein manufactured from it fulfil certain conditions set out in Article 1 of Council Regulation (EEC) No 987/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk processed into casein or caseinates (s), as last amended by Regulation (EEC) No 1435/90 (6) ; HAS ADOPTED THIS REGULATION : Article 1 1 . The rates of the refunds applicable to the basic products appearing in Annex A to Regulation (EC) No 1222/94 and listed in Article 1 of Regulation (EEC) No 804/68 , exported in the form of goods listed in the Annex to Regulation (EEC) No 804/68 , are hereby fixed as shown in the Annex to this Regulation . 2 . No rates of refund are fixed for any of the products referred to in the preceding paragraph which are not listed in the Annex to this Regulation . 3 . Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only when the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 2815/95 are observed . Article 2 This Regulation shall enter into force on 26 January 1996. (') OJ No L 148 , 28 . 6. 1968 , p. 13 . (2) OJ No L 307, 20 . 12. 1995, p. 10 . (3) OJ No L 136, 31 . 5 . 1994, p . 5 . (4) OJ No L 305, 19 . 12 . 1995, p . 33 . 0 OJ No L 169, 18 . 7. 1968 , p . 6 . M OJ No L 138 , 31 . 5 . 1990 , p. 8 . 0 OJ No L 55, 1 . 3 . 1988 , p . 31 . (8) OJ No L 102, 28 . 4. 1993, p . 14. 0 OJ No L 138 , 21 . 6 . 1995, p . 1 . H OJ No L 297, 9 . 12. 1995, p . 1 . No L 20/ 14 EN Official Journal of the European Communities 26 . 1 . 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 January 1996 . For the Commission Martin BANGEMANN Member of the Commission ANNEX to the Commission Regulation of 25 January 1996 fixing the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty (ECU/100 kg) CN code Description Rate of refund ex 0402 10 19 Powdered milk, obtained by the spray process , with a fat content of less than 1,5 % by weight and with a water content of less than 5 % by weight (PG 2) : (a) On exportation of goods of CN code 3501 (b) On exportation of other goods 49,00 ex 0402 21 19 Powdered milk, obtained by the spray process , with a fat content of 26 % by weight and a water content of less than 5 % by weight (PG 3) : (a) Where goods containing reduced-price butter or cream which have been manufactured in accordance with the conditions provided for in Regulation (EEC) No 570/88 are exported 47,36 (b) On exportation of other goods 98,05 ex 0405 10 Butter, with a fat content by weight of 82 % (PG 6) : (a) Where goods containing reduced-price butter or cream which have been manufactured in accordance with the conditions provided for in Regulation (EEC) No 570/88 are exported 35,00 (b) On exportation of goods of CN code 2106 90 98 containing 40 % or more by weight of milk fat 167,25 (c) On exportation of other goods 160,00